Citation Nr: 1403259	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-38 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine prior to March 30, 2010, in excess of 20 percent from March 30, 2010 to January 9, 2013, and in excess of 30 percent thereafter.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for disorder of the legs, to include as secondary to a low back disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO granted service connection for degenerative joint disease of the cervical spine, evaluated as 10 percent disabling, effective February 13, 2008, and denied service connection for depression, a low back disorder, and disability of the legs, to include as secondary to a low back disorder.

By a rating decision entered in March 2011, the RO granted service connection for allergies, evaluated as zero percent (noncompensably) disabling, and denied service connection for sinusitis and a skin disorder.  The Veteran filed a notice of disagreement with respect to that decision, and was he issued a statement of the case in January 2012.  However, the RO closed the appeal in March 2012 for failure to file a substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002).  As such, the issues addressed in the RO's March 2011 decision are not before the Board.

In February 2012 and February 2013, while the Veteran's appeal of the RO's January 2009 rating decision was pending, the RO increased the rating for the service-connected disability of the Veteran's cervical spine to 20 percent, effective March 30, 2010, and to 30 percent, effective January 10, 2013.  Also, in a February 2013 supplemental statement of the case, the RO expanded its consideration of the Veteran's psychiatric claim to include PTSD, as claimed by the Veteran.  Accordingly, and because the evidence shows that the Veteran has been diagnosed with psychiatric disorders other than depression and PTSD, to include dysthymia and bipolar disorder, the issue developed for appeal have been characterized as set forth on the title page.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009); AB v. Brown, 6 Vet. App. 35 (1993).

In September 2013, the Veteran and his former spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been prepared and associated with the claims file.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims. The documents in the electronic file include a transcript of the Veteran's September 2013 Board hearing and additional VA medical records dated to February 2013, which the RO considered in the February 2013 supplemental statement of the case.  The remainder of the documents in the electronic file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's present decision is limited to issues #1, 2, and 3, as enumerated on the title page.  For the reasons set forth below, the remaining issue on appeal (#4) is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDING OF FACT

During the Board hearing in September 2013, prior to the promulgation of a decision on the issues on appeal, the Veteran stated on the record that he wished to withdraw from appeal his claim for higher initial ratings for degenerative joint disease of the cervical spine and his claims for service connection for a low back disorder and disorder of the legs, to include as secondary to a low back disorder.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issues of entitlement to higher initial ratings for degenerative joint disease of the cervical spine, and service connection for a low back disorder and disorder of the legs, to include as secondary to a low back disorder, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

During the Board hearing in September 2013, prior to the promulgation of a decision on the issues on appeal, the Veteran stated on the record that he wished to withdraw from appeal his claim for higher initial ratings for degenerative joint disease of the cervical spine and his claims for service connection for a low back disorder and disorder of the legs, to include as secondary to a low back disorder.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to those particular claims.  As such, the Board does not have jurisdiction to review those claims and the appeal of those claims must be dismissed.


ORDER

The appeal with respect to the Veteran's claims for higher initial ratings for degenerative joint disease of the cervical spine, and for service connection for a low back disorder and disorder of the legs, to include as secondary to a low back disorder, is dismissed.

REMAND

Regarding the remaining claim on appeal, entitlement to service connection for an acquired psychiatric disorder, the Board finds that additional development is required prior to the adjudication of such issue.  Initially, the Veteran has not been notified of the information and evidence necessary to substantiate a claim for service connection for PTSD, as required under the Veterans Claims Assistance Act of 2000 (VCAA).  Such should be corrected on remand.

The record reflects that the Veteran may have received relevant treatment at Twin Lakes Regional Medical Center on February 13, 2007, February 20, 2007, and March 20, 2007.  Inasmuch it does not appear that efforts have been made to obtain those records, further development is necessary. 

In January 2013, the Veteran was examined for purposes of obtaining a medical opinion as to whether any of his diagnosed psychiatric disorders could be attributed to service.  Although the examiner offered opinions, as requested, it is clear from the face of the report that the examiner was unable to locate, and did not review, records of the Veteran's in-service psychiatric hospitalization in December 1979.  Because those records are, in fact, contained in the claims file, and available for review, the case must be returned to the examiner for review of the records and a supplemental report.

Records of the Veteran's VA medical treatment were last uploaded to his electronic claims file on February 6, 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.

For the reasons stated, this case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for service connection for PTSD.

2.  Ask the Veteran to provide a release for records of the treatment he reportedly received at Twin Lakes Regional Medical Center on February 13, 2007, February 20, 2007, and March 20, 2007, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue remaining on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any records identified by the Veteran as relevant are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since February 6, 2013.  The evidence obtained, if any, should be associated with the claims file.  If additional records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran's claims file forwarded to the VA psychologist who previously examined the Veteran in January 2013.

The examiner should be asked to again review the record, including any additional evidence added to the claims file since the time of the examiner's last review of the claims file in January 2013; and to particularly include the records of the Veteran's in-service psychiatric hospitalization in December 1979 (which are located at the bottom of Volume 1 of the paper claims file, in a white envelope).  Thereafter, the examiner should prepare a supplemental report indicating the extent to which, if any, the additional evidence, to include the records of the Veteran's in-service psychiatric hospitalization in December 1979, impacts on her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current, acquired psychiatric disorder that can be attributed to service.

If the January 2013 VA examiner is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinions.

A complete rationale for all opinions should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


